DETAILED ACTION
Status of the Claims
	Claims 1-17 are pending in the instant application. Claims 6 and 14-16 have been withdrawn based upon Restriction/Election as discussed below. Claims 1-5, 6-13 and 17 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election
	Applicant’s election of the following species: (a)(i) a species of main surfactant is polysorbate; (a)(ii) a species of carrier oil is coconut oil; (a)(iii) a species of co-surfactant is lecithin; and (b) a species of cannabis-infused topical product is a water-based lube, in the reply filed on 08/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 6 and 14-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable without traverse in the reply filed on 08/17/2021.
Priority
	The U.S. effective filing date for claims 1-4 and 7-11 has been determined to be 07/19/2018, the filing date of the U.S. Provisional Application No. 62/700,642. 	The U.S. effective filing date for claims 5 and 12-17 has been determined to be 04/23/2021, the filing date of the instant application. The subject matter of claims 12 (in part), and 13-17 are not described in the parent applications, as detailed below.

Status of Instant Application
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
	The disclosure of the prior-filed applications, Application Nos. 62/700,642 and 16/206,869, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
	In the instant case claim 5 has been amended to recite “a small molecule food surfactant with a molecular weight below 750” where the parent cases disclose “a small molecule food surfactant” but do not expressly describe this subgenus as having “a molecular weight below 750”, accordingly this limitation is considered new matter to the instant application.
	Instant claim 12 recites the limitation “topical ointment” as a species of “the cannabis-infused topical product” where the parent applications disclose topical products including water-based personal lubricants (i.e. water-based lube), facial sprays and makeup remover, the parent cases do not expressly describe an “ointment” or “topical ointments”, accordingly this limitation is considered new matter to the instant application.
	In claims 13-17 none of the claim limitations are supported in the parent cases, accordingly these limitations are considered new matter to the instant application.

	This application repeats a substantial portion of prior Application No. 16/206,869 filed 11/30/2018 with priority to 62/700,642 filed 07/19/2018, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Information Disclosure Statement
	No Information Disclosure Statements have been filed in the instant application. Applicants are reminded of their duty to disclose patents and Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2000); accord McKesson Information Solutions, Inc. v. Bridge Medical, Inc. 487 F.3d 897, 913. (Fed.Cir.2007). The examiner has considered the documents cited on the IDS dated 03/07/2019, in the parent Application No. 16/206,869.
Specification
	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 5 and 12-17 include subject matter not described in the specification, as this subject matter was added to the claims with the Preliminary Amendment filed 04/23/2021.
	Particularly, instant claim 5 has been amended to recite “a small molecule food surfactant with a molecular weight below 750” where the instant Specification describes “a small molecule food surfactant” but does not describe this subgenus as having “a molecular weight below 750”. Instant claim 12 recites the limitation “topical ointment” as a species of “the cannabis-infused topical product” where the instant Specification does not describe an “ointment” or “topical ointments”. In claims 13-17 none of the claim limitations are described in the instant Specification. Instant claim 1 recites “wherein the cannabis infused topical product has a desirable .

Claim Objections
	Claim 1 is objected to because of the following informalities:  Claim 1 recites “0.65-times” in line 6, where there should not be hyphen between the number and the word.  Appropriate correction is required.
	The examiner notes that instant claim 15, while withdrawn from consideration at this time, depends from claim 35 which is a non-existent claim.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-5, 6-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WOOSTER (US 2010/0305218; published December, 2010) in view of STEPOVICH (US 2017/0246120; published August, 2017) and AHMAD (6,139,848; published October, 2000).
Applicants Claims
	Applicant claims an emulsion system for producing a cannabis-infused topical product, comprising a nano-emulsion composition comprising: (a) a cannabinoid, 

Determination of the scope 
and content of the prior art (MPEP 2141.01)
            WOOSTER teaches nanoemulsions (title), and particularly oil-in-water nanoemulsions useful as delivery vehicles for active components for use in dermatological applications, among others (see whole document, particularly the abstract). WOOSTER teaches “Like microemulsions, nanoemulsions can have the benefit of appearing translucent/transparent as a result of their small size.” ([0011])(instant claim 1, “wherein the cloudiness […] properties of the cannabis infused product is determined by the nano-emulsion that is selected for use in the 
	WOOSTER teaches “It is advantageous to have an oil that is a triglyceride as they present a lower toxicological and/or irrigational profile to humans than synthetic or hydrocarbon oils.” ([0012]). WOOSTER teaches that “The nanoemulsions have high clarity, are physically stable against Ostwald ripening due to the use of long chain triglycerides and have good formulation stability as they can be readily diluted to infinitum. The lower surfactant to oil ratio also means that the nanoemulsions should have organoleptic appeal as surfactants are generally bitter in taste.” ([0037]). WOOSTER teaches that “Long chain triglycerides, preferably having some degree of unsaturation have been shown to provide positive nutritional benefits and are considerably more stable against Ostwald ripening.” ([0041]). And 
	WOOSTER teaches that “Suitable non-ionic surfactants include: polysorbates for example polyethoxyethylene sorbitan monoesters, including polyoxyethylene sorbitan monolaurate (Tween 20), polyoxyethylene sorbitanmonopalmitate (Tween 40), polyoxyethylene sorbitan monostearate (Tween 60), polyoxyethylene sorbitan tristearate (Tween 65) and polyoxyethylene sorbitan mono-oleate (Tween 80)” ([0047]-[0048])(instant claim 1, a main surfactant; instant claims 2-3 the main surfactant is a polysorbate; elected species of main surfactant). WOOSTER further teaches that “The nanoemulsion may also contain a co-surfactant which is preferably a surfactant that acts synergistically with the hydrophilic non-ionic surfactant to alter the interfacial curvature. This lowers interfacial tension, permitting easier emulsion formation.” ([0055]) And that “Suitable food grade co-surfactants include: […] phospholipids such as egg/soy lecithin […]” ([0055]-[0059])(instant claim 4, “the nano-emulsion further includes a co-surfactant”; instant claim 5, “the co-surfactant is […] a natural lecithin, a purified lecithin”; elected species of co-surfactant). WOOSTER teaches that “The nanoemulsion may also contain a co-surfactant which preferably interacts synergistically with the non-ionic surfactant to reduce emulsion particle size.” ([0035]).

	WOOSTER teaches that “the ratio of surfactant to oil is less than 1:1, more preferably 0.2 to 0.8: 1.” ([0019]; [0033]).  WOOSTER teaches that “The amount of hydrophilic surfactant in the nanoemulsion maybe 0.1 to 15 wt%, preferably 1 to 10 wt%, more preferably 3 to 7 wt %.” ([0054]). And that “The amount of co-surfactant in the nanoemulsion may be 0.1 to 15 wt%. Preferably the co-surfactant is present in a ratio relative to the hydrophilic non-ionic surfactant of 0: 1 to 2: 1, more preferably 0:1 to 1.3:1 and most preferably 0.5: 1 to 1.3:1.” ([0061]). WOOSTER teaches that  “The total amount of oil in the nanoemulsion including long chain triglyceride and additional oil if present may be 0.01 to 70 wt%, preferably 0.01 to 50 wt%, more preferably 0.01 to 40 wt%.” ([0045]). And that “ The active component is any component that is an oil, oil-soluble […].” ([0067]). “The amount of active component in the nanoemulsion may be 0.01 to 50 preferably 0.01 to 10 wt%.” ([0074]).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of WOOSTER is that WOOSTER does not expressly teach (1) the active agent is a cannabinoid such as THC/CBD; (2) “the amount of carrier oil is at least 0.3 times the amount of 
	Regarding the claim limitation “the amount of the main surfactant is at least 0.65 times the amount of [the] combination of cannabinoid and carrier oil” (instant claim 1, lines 6-7), WOOSTER does not expressly teach this limitation. However, WOOSTER clearly teaches ranges of suitable main surfactant includes “Tween contents ranging from 6 g up to 30 g.” as a range that “will work equally well” in Examples 2-5, where the Examples each include a carrier oil content of 22.5 g and 8 g of Tween 80. Where the Tween content in the range of 14.82 to 30 g with the oil content of 22.5 g and active being, for example, 300 mg resveratrol (Example 11) (22.5 g + 0.3 g = 22.8; and 22.8 * 0.65 = 14.82), the suggested range overlaps with the claimed range of  the amount of the main surfactant is at least 0.65 times the amount of [the] combination of active agent (i.e. cannabinoid) and carrier oil. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05). Also it would have been prima facie obvious to optimize the amount of main surfactant as clearly the workable range of main surfactant in the Examples 2-5 suggested by WOOSTER (MPEP §2144.05-II).


	AHMAD teaches “The nonionic surfactants used in this invention emulsify tocopherol, tocopherol acetate or other tocopherol derivatives into a microemulsion in which the internal or oil phase is reduced to very small globules measuring 2 or less than 2 microns in size. Due their immensely small size the emulsion globules do not coalesce and serve to assist in maintaining the homogeneity of the emulsions and preserve physical stability of the compositions of this invention.” (col. 1, lines 60-67).
	STEPOVICH teaches herbal compositions including cannabidiol to enhance the sexual experience (title), including an emulsion of cannabidiol (CBD) and a carrier substance is delivered to the skin, one or more membranes such as a condom (see whole document, particularly the abstract; claims 1-3 & 11; [0021]-[0023] & [0032]-[0035])(instant claims 1 & 7, a cannabinoid species such as cannabidiol - CBD)(instant claim 1, “the cannabis infused topical product has a desirable effect when delivered transdermally” and instant claim 17, “the cannabis-infused topical 

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a nano-emulsion including polysorbate as a main surfactant and lecithin as a co-surfactant with an active component such as a phytochemical, as suggested by WOOSTER, and further to include said nano-emulsion in a formulation such as a personal lubricant, as suggested by AHMAD, said personal lubricant including the phytochemical species cannabidiol - CBD as suggested by STEPOVICH as enhancing the sexual experience, the nano-emulsion having the benefit that “unlike many microemulsions, nanoemulsions retain their structure (small size) upon dilution and/or acidification. This may have the added benefit of aiding active adsorption as it is currently thought that emulsions below 100 nm have a greater ability to penetrate epithelial layers such as the skin and oral mucosa.” (WOOSTER: [0011]), thus resulting in a personal sex lubricant with improved delivery of the tocopherols/CBD active for  enhancing the sexual experience.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner cites Tadros et al. (“Formation and stability of nano-emulsions,” 2004; ELSEVIER; Advances in Colloid and Interface Science Vols. 108 –109, pp. 303–318) as teaching general considerations in formulating nano-emulsions (see whole document); and Moreno et al. (“Lecithin-Based Oil-in-Water Microemulsions for Parenteral Use: Pseudoternary Phase Diagrams, Characterization and Toxicity Studies,” 2003; JOURNAL OF PHARMACEUTICAL SCIENCES, VOL. 92, NO. 7, JULY 2003, pp. 1428-1437) as teaching methods for optimizing emulsions (see whole document, particularly Figure 1). 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/Primary Examiner, Art Unit 1619